DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/2021 has been considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen ‘873 (US 10,504873), and further in view of Chen ‘852 (US 10,507,852).
Regarding claim 1, Chen ‘873 teaches a semiconductor structure in fig. 4, comprising:
 a first die (100) comprising a first bonding dielectric layer and a plurality of first bonding features embedded in and substantially leveled with the first bonding dielectric layer; 
a plurality of second dies (200a/200b) disposed on and electrically coupled to the first die, the second dies being arranged as an array in a first region of the first die, each of the second dies comprising a second bonding dielectric layer and a second bonding feature embedded in and substantially leveled with the second bonding dielectric layer, wherein the second bonding dielectric layers are bonded to the first bonding dielectric layer, and the second bonding features are bonded to the first bonding features (see fig. 4’s notation below); 
a dielectric layer (refer to encapsulation around chips 200) disposed on the first die and laterally covering each of the second dies (200a/200b).

    PNG
    media_image1.png
    607
    828
    media_image1.png
    Greyscale

Chen ‘873 does not show a plurality of through dielectric vias disposed on and electrically coupled to the first die, the through dielectric vias being laterally covered by the dielectric layer and arranged in a second region of the first die, wherein the second region is connected to the first region and arranged along a periphery of the first die.
Chen ‘852 teaches the same field of an endeavor wherein a plurality of through dielectric vias (TDV) disposed on and electrically coupled to the first die (100), the through dielectric vias being laterally covered by the dielectric layer and arranged in a second region of the first die, wherein the second region is connected to the first region and arranged along a periphery of the first die (see Chen’ 852’s fig. 1’s notation below).

    PNG
    media_image2.png
    596
    854
    media_image2.png
    Greyscale

Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include a plurality of through dielectric vias disposed on and electrically coupled to the first die, the through dielectric vias being laterally covered by the dielectric layer and arranged in a second region of the first die, wherein the second region is connected to the first region and arranged along a periphery of the first die as taught by Chen ‘852 in the teaching of Chen ‘873 so that it provides an electrical connection between the first chip to the plurality of second chips.
Regarding claim 7, Chen’ 873 and Chen ‘852 teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Chen ‘873 teaches a center of the array of the second dies is substantially aligned with a center of the first die in a top plan view (see fig. 4).  
Regarding claim 8, Chen’ 873 and Chen ‘852 teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Chen ‘873 teaches the second dies are spaced substantially equidistant from one another, and adjacent ones of the second dies are spaced by a critical gap (see fig. 4).
Regarding claim 9, Chen’ 873 and Chen ‘852 teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Chen ‘852 teaches the first die (100) further comprises: a first semiconductor substrate (102) and a first interconnect structure (104) disposed over the first semiconductor substrate, wherein the first bonding dielectric layer (BDL1) and the first bonding features (BP1) are disposed over the first interconnect structure (104); and each of the second dies (200) further comprises: a second semiconductor substrate (202) and a second interconnect structure  (204) disposed below the second semiconductor substrate, wherein the second bonding dielectric layer (BDL2) and the second bonding features (BP2) are disposed below the second interconnect structure (204).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chen ‘873 (US 10,504,873).
Regarding claim 17, Chen’873 teaches a manufacturing method of a semiconductor structure, comprising: 
arranging a plurality of second dies (200a/200b) in an array in a first region of a first die (100) (see fig. 4), wherein in a top plan view, a shortest distance between the array of the second dies and a sidewall of the first die is at least at a critical width, and adjacent ones of the second dies are at least spaced by a critical gap. The word “critical” here is not considered to be inventive because any arrangement within the packaging is designed to be important/critical for its own way.
Thus, an ordinary skills in the art  understood that it is merely a width between the array of the second dies and a sidewall of the first die and a space of between adjacent second dies. Plus, there is no clear language to indicate the claimed features are different than the prior art by claiming more specific what dimensions of the width and the gap are considered critical.  See MPEP § 2144.05.
For that reason, the Examiner interprets above feature as “in a top plan view, a shortest distance between the array of the second dies and a sidewall of the first die is at least at a l width, and adjacent ones of the second dies are at least spaced by a gap” (see fig. 4 notation below for explanation);
bonding the second dies to the first die, wherein dielectric-to dielectric bonds and metal-to-metal bonds are formed at a substantially flat bonding interface between the first die and each of the second dies; 
forming a dielectric layer (refer to encapsulant surround chips 200a/200b) on the first die to laterally cover each of the second dies; and 
forming a redistribution structure (refer to RDL1-RD4) on the dielectric layer and the second dies (200a/200b), wherein the redistribution structure is electrically coupled to the first die through the second dies.  

    PNG
    media_image3.png
    612
    820
    media_image3.png
    Greyscale
 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chen ‘873 (US 10,504,873) as applied to claim 17, and further in view of Chen ‘852 (US 10,504,852).
Regarding claim 18,  Chen’ 873 teaches all the limitations of the claimed invention for the same reasons as set forth above except for forming a plurality of through dielectric vias in the dielectric layer to be connected to the first die in a second region, wherein the second region is at a periphery of the first die and surrounds the first region.
  Chen ‘852 teaches the same field of an endeavor wherein a plurality of through dielectric vias (TDV) disposed on and electrically coupled to the first die (100), the through dielectric vias being laterally covered by the dielectric layer and arranged in a second region of the first die, wherein the second region is connected to the first region and arranged along a periphery of the first die (see Chen’ 852’s fig. 1’s notation below).

    PNG
    media_image2.png
    596
    854
    media_image2.png
    Greyscale

Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include a plurality of through dielectric vias disposed on and electrically coupled to the first die, the through dielectric vias being laterally covered by the dielectric layer and arranged in a second region of the first die, wherein the second region is connected to the first region and arranged along a periphery of the first die as taught by Chen ‘852 in the teaching of Chen ‘873 so that it provides an electrical connection between the first chip to the plurality of second chips.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed semiconductor structure. Claims 3-6 include all of the limitations of claim 2.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed semiconductor structure. 
Claims 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 11, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor structure, comprising: “at least one dummy die disposed next to the array of the second dies and bonded to the first bonding structure of the first die, a sidewall of the at least one dummy die being substantially leveled with a sidewall of the first die; and a dielectric layer disposed on the first bonding structure of the first die and laterally covering the at least one dummy die and each of the second dies” in combination of all of the limitations of claim 11. Claims 12-16 include all of the limitations of claim 11.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed semiconductor structure. 
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed semiconductor structure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818